




Exhibit 10.1
GenCorp Inc.


Amended and Restated 2013 Employee Stock Purchase Plan












Approved by Shareholders on March 27, 2013


and as amended by the Board of Directors
on January 21, 2014


and as last amended by the Board of Directors
on July 24, 2014








--------------------------------------------------------------------------------




 
GENCORP INC.
2013 EMPLOYEE STOCK PURCHASE PLAN
1
PURPOSE.

The purpose of this Plan is to provide an opportunity for Employees of GenCorp
Inc. (the “Corporation”) and its Designated Affiliates to purchase Common Stock
of the Corporation and thereby to have an additional incentive to contribute to
the prosperity of the Corporation. It is the intention of the Corporation that
the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Internal Revenue Code of 1986, as amended, although the Corporation makes no
undertaking nor representation to maintain such qualification. In addition, this
Plan document authorizes the grant of options under a non-423 Plan which do not
qualify under Section 423 of the Code pursuant to rules, procedures or sub-plans
adopted by the Board (or its designate) designed to achieve desired tax or other
objectives.
2
DEFINITIONS.

(a)
“Affiliate” shall mean any (i) Subsidiary and (ii) any other entity other than
the Corporation in an unbroken chain of entities beginning with the Corporation
if, at the time of the granting of the option, each of the entities, other than
the last entity in the unbroken chain, owns or controls 50 percent or more of
the total ownership interest in one of the other entities in such chain.

(b)
“Board” shall mean the Board of Directors of the Corporation.

(c)
“Code” shall mean the Internal Revenue Code of 1986, of the USA, as amended. Any
reference to a section of the Code herein shall be a reference to any successor
or amended section of the Code.

(d)
“Code Section 423 Plan” shall mean an employee stock purchase plan which is
designed to meet the requirements set forth in Code Section 423.

(e)
“Committee” shall mean the committee appointed by the Board in accordance with
Section 14 of the Plan.

(f)
“Common Stock” shall mean the Common Stock of the Corporation, or any stock into
which such Common Stock may be converted.

(g)
“Compensation” shall mean an Employee’s base cash compensation, commissions and
shift premiums paid on account of personal services rendered by the Employee to
the Corporation or a Designated Affiliate, but shall exclude payments for
overtime, incentive compensation, incentive payments and bonuses, with any
modifications determined by the Committee. The Committee shall have the
authority to determine and approve all forms of pay to be included in the
definition of Compensation and may change the definition on a prospective basis.

(h)
“Contributions” shall mean the payroll deductions (to the extent permitted under
applicable local law) and other additional payments that the Corporation may
allow to be made by a Participant to fund the exercise of options granted
pursuant to the Plan if payroll deductions are not permitted under applicable
local law.

(i)
“Corporation” shall mean GenCorp Inc., a Delaware corporation.

(j)
“Designated Affiliate” shall mean an Affiliate that has been designated by the
Committee as eligible to participate in the Plan with respect to its Employees.
In the event the Designated Affiliate is not a Subsidiary, it shall be
designated for participation in the Non-423 Plan.

(k)
“Employee” shall mean an individual classified as an employee (within the
meaning of Code Section 3401(c) and the regulations thereunder or as otherwise
determined under applicable local law) by the Corporation or a Designated
Affiliate on the Corporation’s or such Designated Affiliate’s payroll records
during the relevant participation period. Employees shall not include
individuals whose customary employment is for not more than five (5) months in
any calendar year (except those Employees in such category the exclusion of whom
is not permitted under applicable local law) or individuals classified as
independent contractors.

(l)
“Entry Date” shall mean the first Trading Day of the Offering Period.

(m)
“Fair Market Value” shall be the closing sales price for the Common Stock (or
the closing bid, if no sales were reported) as quoted on the New York Stock
Exchange on the date of determination if that date is a Trading Day, or if the
date of determination is not a Trading Day, the last market Trading Day prior to
the date of determination, as reported in The Wall Street Journal or such other
source as the Committee deems reliable.

(n)
“Non-423 Plan” shall mean an employee stock purchase plan which does not meet
the requirements set forth in Code Section 423.

(o)
“Offering Period” shall mean the period of six (6) months during which an option
granted pursuant to the Plan may be exercised, commencing on the first Trading
Day on or after January 1 and July 1, respectively. The duration and





--------------------------------------------------------------------------------




timing of Offering Periods may be changed or modified by the Committee.
(p)
“Participant” shall mean a participant in the Plan as described in Section 5 of
the Plan.

(q)
“Plan” shall mean this Employee Stock Purchase Plan which includes: (i) a Code
Section 423 Plan and (ii) a Non-423 Plan.

(r)
“Purchase Date” shall mean the last Trading Day of each Offering Period.

(s)
“Purchase Price” shall mean 85% of the Fair Market Value of a share of Common
Stock on the Purchase Date; provided however, that the Purchase Price may be
adjusted by the Committee pursuant to Section 7.4.

(t)
“Shareowner” shall mean a record holder of shares entitled to vote shares of
Common Stock under the Corporation’s Code of Regulations.

(u)
“Subsidiary” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, as described in
Code Section 424(f).

(v)
“Trading Day” shall mean a day on which U.S. national stock exchanges and the
national market system are open for trading.

3
ELIGIBILITY.

Any Employee regularly employed on a full-time or part-time (20 hours or more
per week on a regular schedule) basis, or on any other basis as determined by
the Corporation (if required under applicable local law) for purposes of the
Non-423 Plan or any separate offering under the Code Section 423 Plan, by the
Corporation or by any Designated Affiliate on an Entry Date shall be eligible to
participate in the Plan with respect to the Offering Period commencing on such
Entry Date, provided that the Committee may establish administrative rules
requiring that employment commence some minimum period (e.g., one pay period)
prior to an Entry Date to be eligible to participate with respect to the
Offering Period beginning on that Entry Date. The Committee may also determine
that a designated group of highly compensated Employees are ineligible to
participate in the Plan so long as the excluded category fits within the
definition of “highly compensated employee” in Code Section 414(q). No Employee
may participate in the Plan if immediately after an option is granted the
Employee owns or is considered to own (within the meaning of Code
Section 424(d)) shares of stock, including stock which the Employee may purchase
by conversion of convertible securities or under outstanding options granted by
the Corporation, possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Corporation or of any of
its Subsidiaries. All Employees who participate in the same offering under the
Plan shall have the same rights and privileges under such offering, except for
differences that may be needed to facilitate compliance with applicable local
law, as determined by the Corporation and that are consistent with Code
Section 423(b)(5); provided, however, that Employees participating in the
Non-423 Plan by means of rules, procedures or sub-plans adopted pursuant to
Section 15 need not have the same rights and privileges as Employees
participating in the Code Section 423 Plan. The Board may impose restrictions on
eligibility and participation of Employees who are officers and directors to
facilitate compliance with federal or state securities laws or foreign laws.
If a Participant receives a hardship distribution from the Corporation’s or a
Designated Affiliate’s qualified cash or deferred arrangement, such Participant
shall cease participation in the Plan and shall be unable to resume
participation in the Plan until the later of six months from the date of the
hardship distribution or such later date as provided in the Corporation’s or a
Designated Affiliate’s qualified cash or deferred arrangement.
4
OFFERING PERIODS.

The Plan shall be implemented by consecutive Offering Periods with a new
Offering Period commencing on the first Trading Day on or after January 1 and
July 1 of each year, or on such other date as the Committee shall determine, and
continuing thereafter for six (6) months or until terminated pursuant to
Section 13 hereof. The Committee shall have the authority to change the duration
of Offering Periods (including the commencement dates thereof) with respect to
future offerings without Shareowner approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter.
5
PARTICIPATION.

5.1
An Employee who is eligible to participate in the Plan in accordance with
Section 3 may become a Participant by completing and submitting, on a date
prescribed by the Committee prior to an applicable Entry Date, a completed
payroll deduction authorization or, if applicable local law prohibits payroll
deductions for the purpose of the Plan, other authorization stating the amount
of Contributions to the Plan expressed as any whole percentage up to ten percent
(10%) of the eligible Employee’s Compensation and Plan enrollment form provided
by the Corporation or by following an electronic or other enrollment process as
prescribed by the Committee. Where applicable local law prohibits payroll
deductions for the purpose of the Plan, the Corporation may permit a Participant
to contribute amounts to the Plan through payment by cash, check or other means
set forth in the Plan enrollment form prior to each Purchase Date of each
Offering Period. An eligible Employee may authorize Contributions at the rate of
any whole percentage of the





--------------------------------------------------------------------------------




Employee’s Compensation, not to exceed ten percent (10%) of the Employee’s
Compensation. All payroll deductions may be held by the Corporation and
commingled with its other corporate funds where administratively appropriate,
except where applicable local law requires that Contributions to the Plan from
Participants be segregated from the general corporate funds and/or deposited
with an independent third party. No interest shall be paid or credited to the
Participant with respect to such Contributions, unless required by local law.
The Corporation shall maintain a separate bookkeeping account for each
Participant under the Plan and the amount of each Participant’s Contributions
shall be credited to such account. A Participant may not make any additional
payments into such account.
5.2
Under procedures established by the Committee, a Participant may withdraw from
the Plan during an Offering Period, by completing and filing a new payroll
deduction authorization or, if applicable local law prohibits payroll deductions
for the purpose of the Plan, other Contribution authorization and Plan
enrollment form with the Corporation or by following electronic or other
procedures prescribed by the Committee, prior to the change enrollment deadline
established by the Corporation. If a Participant withdraws from the Plan during
an Offering Period, his or her accumulated Contributions will be refunded to the
Participant without interest (unless required by local law). The Committee may,
subject to the requirements applicable to qualified cash or deferred
arrangements set forth in the last paragraph of Section 3 hereof, establish
rules limiting the frequency with which Participants may withdraw and re-enroll
in the Plan and may impose a waiting period on Participants wishing to re-enroll
following withdrawal.

5.3
A Participant may change his or her rate of Contributions at any time by filing
a new payroll deduction authorization or, if applicable local law prohibits
payroll deductions for the purpose of the Plan, other authorization stating the
amount of Contributions to the Plan expressed as any whole percentage up to ten
percent (10%) of the eligible Employee’s Compensation and Plan enrollment form
or by following electronic or other procedures prescribed by the Committee;
provided that, (i) during the initial Offering Period, commencing on April 1 and
ending on June 30, 2014, each Participant shall not be entitled to change his or
her Contribution rate; and (ii) in any subsequent Offering Period, each
Participant shall be entitled to change his or her Contribution rate only once.
If a Participant has not followed such procedures to change the rate of
Contributions, the rate of Contributions shall continue at the originally
elected rate throughout the Offering Period and future Offering Periods. In
accordance with Section 423(b)(8) of the Code, the Committee may reduce a
Participant’s Contributions to zero percent (0%) at any time during an Offering
Period.

6
TERMINATION OF EMPLOYMENT.

In the event any Participant terminates employment with the Corporation or any
of its Designated Affiliates for any reason (including death) prior to the
expiration of an Offering Period, the Participant’s participation in the Plan
shall terminate and all amounts credited to the Participant’s account shall be
paid to the Participant or, in the case of death, to the Participant’s heirs or
estate, without interest. Whether a termination of employment has occurred shall
be determined by the Committee (subject to any post-employment participation
period required by law). The Committee may also establish rules regarding when
leaves of absence or changes of employment status will be considered to be a
termination of employment, including rules regarding transfer of employment
among Designated Affiliates, Affiliates and the Corporation, and the Committee
may establish termination-of-employment procedures for this Plan that are
independent of similar rules established under other benefit plans of the
Corporation and its Affiliates.
7
OFFERING.

7.1
Subject to adjustment as set forth in Section 10, the maximum number of shares
of Common Stock that may be issued pursuant to the Plan shall be 1,500,000
shares. If, on a given Purchase Date, the number of shares with respect to which
options are to be exercised exceeds the number of shares then available under
the Plan, the Corporation shall make a pro rata allocation of the shares
remaining available for purchase in as uniform a manner as shall be practicable
and as it shall determine to be equitable.

7.2
Each Offering Period shall be determined by the Committee. Unless otherwise
determined by the Committee, the Plan will operate with successive six (6) month
Offering Periods commencing at the beginning of each fiscal year half. The
Committee shall have the power to change the duration of future Offering
Periods, without Shareowner approval, and without regard to the expectations of
any Participants.

7.3
Each eligible Employee who has elected to participate as provided in Section 5.1
shall be granted an option to purchase that number of shares of Common Stock
(not to exceed 500 shares, subject to adjustment under Section 10 of the Plan)
which may be purchased with the Contributions accumulated on behalf of such
Employee during each Offering Period at the Purchase Price specified in
Section 7.4 below, subject to the additional limitation that no Employee shall
be granted an option to purchase Common Stock under the Plan and all employee
stock purchase plans of the Corporation and its Subsidiaries intended to be Code
Section 423 plans, at a rate which exceeds U.S. twenty-five thousand dollars
(U.S. $25,000) of the Fair Market Value of such Common Stock (determined at the
time such option is granted) for each calendar year in which such option is
outstanding at any time. Notwithstanding the foregoing, stock purchase under a
Non-423 Plan shall not limit the amount that a Participant may purchase under
Section 7.3. For purposes of the Plan,





--------------------------------------------------------------------------------




an option is “granted” on a Participant’s Entry Date. An option will expire upon
the earlier to occur of (i) the termination of a Participant’s participation in
the Plan; or (ii) the termination of an Offering Period. This section shall be
interpreted so as to comply with Code Section 423(b)(8). To the extent
permissible under Code Section 423 and the regulations thereunder, any amounts
that remain in the Participant’s Account because of a share limitation shall be
carried over to the next Offering Period.
7.4
The Purchase Price under each option shall be a percentage (not less than
eighty-five percent (85%)) established by the Committee (“Designated
Percentage”) of the Fair Market Value of the Common Stock on the Purchase Date
on which the Common Stock is purchased. The Committee may change the Designated
Percentage with respect to any future Offering Period, but not below eighty-five
percent (85%), and the Committee may determine with respect to any prospective
Offering Period that the option price shall be the Designated Percentage of the
Fair Market Value of the Common Stock on the Purchase Date.

7.5
For purposes of the Code Section 423 Plan only, and unless the Committee
otherwise determines, each Designated Affiliate shall be deemed to participate
in a separate offering from the Corporation or any other Designated Affiliate,
provided that the terms of participation within any such offering are the same
for all Participants in such offering, as determined under Code Section 423.

8
PURCHASE OF STOCK.

Upon the expiration of each Offering Period, a Participant’s option shall be
exercised automatically for the purchase of that number of whole shares of
Common Stock which the accumulated Contributions credited to the Participant’s
account at that time shall purchase at the applicable Purchase Price. Any
amounts that remain in the Participant’s Account shall be carried over to the
next Offering Period. Notwithstanding the foregoing, the Corporation or its
designee may make such provisions and take such action as it deems necessary or
appropriate for the withholding of taxes and/or social insurance contributions
which the Corporation or its Designated Affiliate is required or permitted by
applicable law or regulation of any governmental authority to withhold. Each
Participant, however, shall be responsible for payment of all individual tax and
social insurance contribution liabilities arising under the Plan.
9
PAYMENT AND DELIVERY.

As soon as practicable after the exercise of an option, the Corporation shall
deliver to the Participant a record of the Common Stock purchased and the
balance of any amount of Contributions credited to the Participant’s account not
used for the purchase, except as specified below. The Committee may permit or
require that shares be deposited directly with a broker designated by the
Committee or to a designated agent of the Corporation, and the Committee may
utilize electronic or automated methods of share transfer. The shares shall be
retained with such broker or agent for a thirty (30) day period of time or such
longer period of time as may be required by the Committee. The Committee may
establish other procedures to permit tracking of disqualifying dispositions of
such shares. The Corporation shall retain the amount of payroll deductions used
to purchase Common Stock as full payment for the Common Stock and the Common
Stock shall then be fully paid and non-assessable. Except as otherwise provided
herein, no Participant shall have any voting, dividend, or other Shareowner
rights with respect to shares subject to any option granted under the Plan until
the shares subject to the option have been purchased and delivered to the
Participant as provided in this Section 9.
10
RECAPITALIZATION.

If after the grant of an option, but prior to the purchase of Common Stock under
the option, there is any increase or decrease in the number of outstanding
shares of Common Stock because of a stock split, stock dividend, combination or
recapitalization of shares subject to options, the number of shares to be
purchased pursuant to an option, the price per share of Common Stock covered by
an option and the maximum number of shares specified in Section 7.1 may be
appropriately adjusted by the Board, and the Board shall take any further
actions which, in the exercise of its discretion, may be necessary or
appropriate under the circumstances.
The Board’s determinations under this Section 10 shall be conclusive and binding
on all parties.
11
MERGER, LIQUIDATION, OTHER CORPORATION TRANSACTIONS.

In the event of the proposed liquidation or dissolution of the Corporation, the
Offering Period will terminate immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Board in its sole
discretion, and all outstanding options shall automatically terminate and the
amounts of all payroll deductions will be refunded without interest (except as
may be required by applicable local law, as determined by the Corporation) to
the Participants.
In the event of a proposed sale of all or substantially all of the assets of the
Corporation, or the merger or consolidation of the Corporation with or into
another corporation, then in the sole discretion of the Board, (1) each option
shall be assumed or an equivalent option shall be substituted by the successor
corporation or parent or subsidiary of such successor corporation, (2) a




--------------------------------------------------------------------------------




date established by the Board on or before the date of consummation of such
merger, consolidation or sale shall be treated as a Purchase Date, and all
outstanding options shall be exercised on such date, or (3) all outstanding
options shall terminate and the accumulated Contributions will be refunded
without interest to the Participants.
12
TRANSFERABILITY.

Options granted to Participants may not be voluntarily or involuntarily
assigned, transferred, pledged, or otherwise disposed of in any way, and any
attempted assignment, transfer, pledge, or other disposition shall be null and
void and without effect. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interests under the Plan,
other than as set forth in Section 22 and as permitted by the Code, such act
shall be treated as an election by the Participant to discontinue participation
in the Plan pursuant to Section 5.2.
13
AMENDMENT OR TERMINATION OF THE PLAN.

13.1
The Plan shall continue until January 1, 2024 unless otherwise terminated in
accordance with Section 13.2.

13.2
The Board may, in its sole discretion, insofar as permitted by law, terminate or
suspend the Plan, or revise or amend it in any respect whatsoever; provided that
the Plan may not be amended in any way that would cause the Plan, if such
amendment were not approved by the Corporation’s shareholders, to fail to comply
with (i) the requirements for employee stock purchase plans under Section 423 of
the Code (except as may relate to a Non-423 Plan) or (ii) any other requirement
of applicable law or regulation, unless and until shareholder approval is
obtained.

14
ADMINISTRATION.

The Board shall appoint a Committee consisting of at least two members who will
serve for such period of time as the Board may specify and whom the Board may
remove at any time. The Committee will have the authority and responsibility for
the day-to-day administration of the Plan, the authority and responsibility
specifically provided in this Plan and any additional duty, responsibility and
authority delegated to the Committee by the Board, which may include any of the
functions assigned to the Board in this Plan. The Committee may delegate to one
or more individuals the day-to-day administration of the Plan. The Committee
shall have full power and authority to promulgate any rules and regulations
which it deems necessary for the proper administration of the Plan, to interpret
the provisions and supervise the administration of the Plan, to make factual
determinations relevant to Plan entitlements and to take all action in
connection with administration of the Plan as it deems necessary or advisable,
consistent with the delegation from the Board. Decisions of the Board and the
Committee shall be final and binding upon all participants. Any decision reduced
to writing and signed by a majority of the members of the Committee shall be
fully effective as if it had been made at a meeting of the Committee duly held.
The Corporation shall pay all expenses incurred in the administration of the
Plan. No Board or Committee member shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.
15
COMMITTEE RULES FOR FOREIGN JURISDICTIONS AND THE NON-423 PLAN.

15.1
The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of Contributions, payment of interest, conversion of local currency,
payroll tax, withholding procedures and handling of stock certificates which
vary with local legal requirements.

15.2
The Committee may also adopt rules, procedures or sub-plans applicable to
particular Affiliates or locations, which rules, procedures or sub-plans may be
designed to be outside the scope of Code Section 423. The terms of such rules,
procedures or sub-plans may take precedence over other provisions of this Plan,
with the exception of Section 7.1, but unless otherwise expressly superseded by
the terms of such rule, procedure or sub-plan, the provisions of this Plan shall
govern the operation of the Plan. To the extent inconsistent with the
requirements of Code Section 423, such rules, procedures or sub-plans shall be
considered part of the Non-423 Plan, and the options granted thereunder shall
not be considered to comply with Section 423.

16
SECURITIES LAWS REQUIREMENTS.

The Corporation shall not be under any obligation to issue Common Stock upon the
exercise of any option unless and until the Corporation has determined that:
(i) it and the Participant have taken all actions required to register the
Common Stock under the U.S. Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder or to perfect an exemption from the
registration requirements thereof; (ii) any applicable listing requirement of
any stock exchange on which the Common Stock is listed has been satisfied; and
(iii) all other applicable provisions of state, federal and applicable foreign
law have been satisfied.
17
GOVERNMENTAL REGULATIONS.





--------------------------------------------------------------------------------




This Plan and the Corporation’s obligation to sell and deliver shares of its
stock under the Plan shall be subject to the approval of any governmental
authority required in connection with the Plan or the authorization, issuance,
sale, or delivery of stock hereunder.
18
NO ENLARGEMENT OF EMPLOYEE RIGHTS.

Nothing contained in this Plan shall be deemed to give any Employee the right to
be retained in the employ or service of the Corporation or any Designated
Affiliate or to interfere with the right of the Corporation or Designated
Affiliate to discharge any Employee at any time.
19
GOVERNING LAW.

This Plan shall be governed by the laws of the State of Delaware, U.S.A.,
without regard to that State’s choice of law rules.
20    EFFECTIVE DATE.
This Plan shall be effective January 1, 2014, subject to approval of the
Shareowners of the Corporation within 12 months before or after its adoption by
the Board.
21
REPORTS.

Individual accounts shall be maintained for each Participant in the Plan.
Statements of account shall be given to Participants at least annually, which
statements shall set forth the amounts of Contributions, the Purchase Price, the
number of shares purchased and the remaining cash balance, if any. The Committee
shall also file the appropriate reports with the IRS required under Code
Section 6039(a) and provide the statements to Participants required under Code
Section 6039(b).


22
DESIGNATION OF BENEFICIARY FOR OWNED SHARES.

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Corporation during the Participant’s lifetime. In the absence of any
such designation, benefits remaining unpaid at the Participant’s death shall be
paid to the Participant’s estate.












